Title: To George Washington from Francis Barber, 11 December 1780
From: Barber, Francis
To: Washington, George


                        
                            Sir,
                            Pumpton Decemr 11th 1780
                        
                        I take the liberty of requesting your Excellency’s instructions respecting Captain Gifford of the regiment I
                            belong to, who was lately exchanged. Perhaps you are not unacquainted with the manner in which he was made prisoner last
                            winter at Elizabeth town and with the unfavorable suspicions as to his present principles and intentions.
                        About ten days ago he fell in with the regiment on its march from West point to this place, when he informed
                            me, he was not exchanged, altho he expected soon to be, but was out on parole until the 14th instant, and must then return
                            to Long Island. Having had my own suspicions of him, which were in a few days after confirmed by those of others,
                            particularly gentlemen who had come from captivity; and he being about to return to Elizth town, in his way, as he said,
                            to the Island, as also being informed that he was actually exchanged, I directed him to consider himself under my orders
                            & in arrest for crimes commited previous to his captivity, particularly disobedience of
                            orders in leaving the regiment a day or two before he was taken, against liberty.
                        I was apprehensive of dangerous consequences from his continuing with the regiment & therefore
                            permited him to go to Elizth town, there to remain until called for. A few days after I received the inclosed letter from
                            him with his commission.
                        I am not possessed of any proof against Mr Gifford, otherwise I
                            should have seized his person, & committed him to a safe place. The information I had as yet is only
                            circumstantial, but gives great reason to suppose, that he is in the enemy’s interest & perhaps is about to join
                            Arnolds corps.
                        The bearer is my servant, whom I send on this errand in particular & by whom I request your
                            Excellency’s orders. I have the honor to be, with the most sincere sentiments, your Excellency’s most obedient and very
                            humble servant
                        
                            F. Barber
                            Lieut: Col: 3rd J. regt
                        
                        
                            
   I mean as to his being in the enemy’s interest.

                        

                    